Citation Nr: 0307659	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  97-24 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for polycystic ovarian 
disease with amenorrhea, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for facial 
acne/pseudofolliculitis barbae, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION


The veteran had active service from December 1986 to April 
1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions from the Nashville, 
Tennessee Department of Veterans Affairs (VA) Regional Office 
(RO).  In October 2001, the veteran testified before the 
undersigned sitting in Nashville, Tennessee; a transcript of 
that hearing is associated with the claims file.  The case 
now returns following remand by the Board in May 2002.


REMAND

The veteran is seeking entitlement to a higher rating for her 
service-connected facial acne/pseudofolliculitis barbae, 
based on disfigurement.  In that regard the Board notes that 
during the pendency of the veteran's appeal, the regulation 
governing the evaluation of diseases of the skin was revised, 
effective August 30, 2002.  See 67 Fed. Reg. 49,590-96 
(July 31, 2002); see also corrections at 67 Fed. Reg. 58,448 
(September 16, 2002).  The revisions include changes to the 
criteria for evaluating disfiguring scars on the face, head 
and neck.

In this case, the veteran has not been notified of the 
changes in the regulation and has not been afforded any 
opportunity to present relevant argument.  In addition, the 
RO has not had considered the veteran's claim under the new 
criteria.  In the Board's opinion, the veteran could be 
prejudiced as a result of the Board addressing this matter in 
the first instance.  Moreover, although the veteran was 
examined in July 2002 pursuant to a Board remand, additional 
development of the medical evidence is required as a result 
of the changes in the rating criteria, to ensure that factors 
delineated in the revised criteria are adequately addressed.  

Furthermore, the veteran is seeking entitlement to an 
increased rating for polycystic ovarian disease with 
resultant amenorrhea.  This disability is currently assigned 
a 10 percent evaluation under 38 C.F.R. § 4.116, Diagnostic 
Code 7615, which provides that a 10 percent rating is 
warranted if there are symptoms requiring continuous 
treatment.  Where symptoms are not controlled by continuous 
treatment, a 30 percent rating is assigned.

In July 2002, the veteran appeared for a VA examination.  She 
reported that she had been without menses over the prior 12 
month period and had continually experienced symptoms such as 
cramping, breast tenderness and bloating.  Gynecologic 
examination was normal; however, medications were recommended 
at that time to ensure the regular shedding of the 
endometrial lining.  The VA examiner then noted that the 
veteran would come in for follow-up in two months to see if 
such treatment was effective.  Although the claims file 
contains reports of VA outpatient treatment dated later in 
July and in August 2002, and despite the RO's reference to a 
lack of follow-up records, no documentation of the records 
request is contained in the claims file and it is thus 
unclear whether the veteran in fact appeared for follow-up.  
The veteran herself has alleged appearing for blood testing, 
as well as for follow-up appointments scheduled on January 
16, 2003.  Thus remand is warranted to ensure that available 
records of pertinent medical evaluation and treatment are 
associated with the claims file prior to the Board's 
adjudication of this issue.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
request her to identify any VA and non-VA 
providers who might possess additional 
records of treatment or evaluation for 
facial acne/pseudofolliculitis barbae or 
for polycystic ovarian disease with 
resultant amenorrhea.  After securing the 
necessary release, the RO should obtain 
identified records.  In any case, the RO 
should ensure that relevant records of VA 
treatment or evaluation are obtained.  
Attempts to obtain such VA records should 
be documented in the claims file.

2.  After the above has been 
accomplished, the RO should schedule the 
veteran for a dermatologic examination to 
determine the current degree of severity 
of her pseudofolliculitis barbae/facial 
acne.  The claims file must be made 
available to the examiner and review of 
such should be reflected in the completed 
examination report.  

The examiner should identify the location 
of all currently present lesions and 
indicate whether there is ulceration or 
extensive exfoliation or crusting, 
systemic or nervous manifestations, and 
whether the veteran's skin disorder 
produces exceptional repugnance.  

With respect to any residual scarring of 
the veteran's head, face or neck, the VA 
examiner should indicate whether such 
scarring is severe, especially if 
producing a marked and unsightly 
deformity of the eyelids, lips, or 
auricles, or whether such scarring is 
complete or productive of exceptionally 
repugnant deformity of one side of the 
face or marked or repugnant bilateral 
disfigurement.

The examiner should also describe any 
visible or palpable tissue loss and any 
gross distortion or asymmetry of any 
features or paired sets of features 
[nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips].

With respect to each scar of the face, 
head or neck, the examiner should 
specifically indicate which, if any, of 
the following characteristics of 
disfigurement apply:    

a.  The scar is 5 or more inches (13 
or more cm.) in length.
b.  The scar is at least one-quarter 
inch (0.6 cm.) wide at its widest 
part. 
c  The surface contour of the scar 
is elevated or depressed on 
palpation. 
d.  The scar is adherent to 
underlying tissue. 
e.  The skin is hypo-or hyper-
pigmented in an area exceeding six 
square inches (39 sq. cm.). 
f.  The skin texture is abnormal 
(irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six 
square inches (39 sq. cm.). 
g.  Underlying soft tissue is 
missing in an area exceeding six 
square inches (39 sq. cm.). 
h.  The skin is indurated and 
inflexible in an area exceeding six 
square inches (39 sq. cm.).

Unretouched color photographs of the 
veteran's skin disorder to illustrate its 
current severity should also be taken and 
associated with the examination report. 
Finally, the examiner should furnish an 
opinion concerning the impact of the 
service- connected disability on the 
veteran's ability to work.

3.  The RO should also review all 
additionally associated records and 
determine whether follow-up or other 
clinical entries are sufficient to 
determine whether the veteran's service-
connected symptoms of polycystic ovary 
disease with amenorrhea are or are not 
controlled with continuous treatment.  If 
indicated, the RO should provide the 
veteran with an appropriate VA 
examination to determine whether the 
symptoms are controlled or uncontrolled 
with continuous treatment.  

4.  The RO should then undertake any 
other indicated development and 
readjudicate the issues on appeal.  With 
respect to the issue of entitlement to an 
increased evaluation for facial 
acne/pseudofolliculitis barbae, the RO 
should include consideration of the new 
criteria for evaluating scarring.  If any 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and her representative should be 
furnished a supplemental statement of the 
case.  That supplemental statement of the 
case should include a recitation of all 
potentially applicable laws and 
regulations, to include the recent 
regulatory amendments pertinent to the 
evaluation of skin disorders, a 
recitation of the evidence considered in 
readjudicating the claims, and the 
reasons and bases for the determinations 
made.  The veteran and her representative 
should be given the appropriate period of 
time to respond to the supplemental 
statement of the case.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or her representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to any ultimate disposition warranted in this 
case.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


